Citation Nr: 1042094	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for a 
bilateral foot disability.

2.  Entitlement to rating in excess of 10 percent for a bilateral 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1982 to February 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that reduced the rating for the 
Veteran's service-connected bilateral foot disability from 10 
percent to 0 percent, effective July 1, 2007.

In July 2008, the Veteran testified before one of the undersigned 
Veterans Law Judges at a Travel Board hearing at the RO in 
Detroit, Michigan.  In September 2009, the Board remanded the 
appeal for additional development.  Thereafter, the Veteran was 
afforded a September 2010 Travel Board hearing before a different 
undersigned Veterans Law Judge at the RO in New York, New York.  
A Veterans Law Judge who conducts a hearing on appeal must 
participate in any decision made on that appeal.  Accordingly, 
the Veteran's appeal will now be adjudicated by a three member 
panel that includes the two Veterans Law Judges who presided over 
his July 2008 and September 2010 hearings.  38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2010). 

The RO characterized the Veteran's appeal as a single issue of 
entitlement to restoration of a 10 percent rating for a bilateral 
foot disability.  However, the record shows that the rating 
decision that reduced the Veteran's bilateral foot disability 
rating was predicated on his October 2006 claim for a rating in 
excess of 10 percent for that service-connected disability.  
Moreover, the Veteran's subsequent written statements and 
testimony before the Board collectively assert that his foot 
disability symptoms meet the criteria for a 20 percent rating.  
Accordingly, the Board finds that the Veteran's claim is most 
accurately characterized as presenting separate issues of 
entitlement to a restoration of a 10 percent disability rating 
for the period since July 1, 2007, and entitlement to a rating in 
excess of 10 percent at any time throughout the pendency of the 
appeal.  This claim was remanded in September 2009 for further 
development.


FINDINGS OF FACT

1.  A 10 percent rating for a bilateral foot disability (claimed 
as onychomycosis and tinea pedis) was in effect from October 20, 
2004, to June 30, 2007.

2.  A January 2007 rating decision proposed to reduce the 
Veteran's rating from 10 percent to 0 percent disabling based 
upon on a single October 2006 VA examination indicating that his 
service-connected disability covered less than 5 percent of the 
entire body and less than 5 percent of exposed areas.  

3.  An April 2007 rating decision reduced the rating of the 
Veteran's bilateral foot disability to 0 percent, effective July 
1, 2007.  

4.  The competent evidence of record shows that the Veteran's 
bilateral left foot disability has not permanently improved 
during the pendency of this appeal.

5.  The competent evidence of record shows that the Veteran's 
bilateral foot disability has affected at least 5 percent of his 
body since July 1, 2007.  


CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected 
bilateral foot disability, effective July 1, 2007, was not proper 
and restoration of a 10 percent rating is therefore warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805, 7806, 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 
(2010).  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Additionally, where the reduction in rating of a service-
connected disability is considered warranted and the lower rating 
would result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  The 
reduction will be made effective the last day of the month in 
which a 60-day period from the date of notice to the payee 
expires.  The Veteran will be notified and given 60 days to 
present additional evidence.  38 C.F.R. § 3.105(e) (2010).

For ratings which have been in effect for five years or more, the 
RO is to ensure the greatest degree of stability of disability 
evaluations possible.  Those illnesses or disabilities subject to 
temporary or episodic improvement are not to be reduced based on 
the results of any one examination, except in those cases where 
all of the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  Ratings of 
diseases subject to temporary improvement, such as many skin 
diseases, will not be reduced on any one examination, except in 
those instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a) (2010).

However, those provisions do not apply to ratings that have been 
in effect for less than five years.  Such disabilities are not 
considered to be stabilized, and are thus subject to improvement.  
Reexamination disclosing improvement in those disabilities will 
warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2010).  

Here, the Veteran's 10 percent disability rating was in effect 
from October 20, 2004, to June 30, 2007, a period of less than 
five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do 
not apply in this case, and the rating can be reduced on 
reexamination demonstrating improvement in the disability.  
38 C.F.R. § 3.344(c) (2010).

Nevertheless, in any disability rating-reduction case, regardless 
of whether the rating has been in effect for five years or more, 
certain general regulations must be considered.  Specifically, it 
is necessary to ascertain, based upon a review of the entire 
recorded history of the condition, that the evidence reflects an 
actual change in disability and that any clinical reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that the improvement 
reflects an improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  Brown v. Brown, 
5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 
4.13 (2010).

Pursuant to VA's Schedule for Rating Disabilities, the RO has 
evaluated the Veteran's bilateral foot disability by analogy 
under the diagnostic criteria pertaining to dermatitis and eczema 
and dermatophytosis.  38 C.F.R. § 4.118, Diagnostic Codes 7806-
7813 (2010).  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  
38 C.F.R. § 4.27 (2010).

Under Diagnostic Code 7806, a 0 percent rating is warranted where 
less than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, or no more than topical therapy is 
required during a past 12-month period.  A 10 percent rating is 
assigned where at least 5 percent, but less than 20 percent of 
the entire body or at least 5 percent, but less than 20 percent 
of exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during a 12-
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
are affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during a 12-
month period.  A 60 percent rating is warranted where more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas are affected; or where there is constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

Additionally, Diagnostic Code 7813 directs that forms of 
dermatophytosis, including tinea pedis, be rated as scars or 
dermatitis, depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7806, 7813 (2010).  

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, which are deep or cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 square centimeters) are rated 
10 percent disabling.  Scars in an area or areas exceeding 12 
square inches (77 square centimeters) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square inches 
(465 square centimeters) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 square 
centimeters) are rated 40 percent disabling.  Note (1) to DC 7802 
provides that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2010). 

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, which are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 square 
centimeters) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (2010).

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to DC 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2010). 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118 (2010).  Diagnostic Code 
7804 also directs the rater to consider the amputation rule found 
at 38 C.F.R. § 4.68.  38 C.F.R. § 4.118 (2010). 

Finally, Diagnostic Code 7805 provides that scars are rated based 
on the limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2010). 

The minimum disability rating provided under the criteria of 
Diagnostic Codes 7801 through 7805 is 10 percent.  Nevertheless, 
in every instance where the schedule does not provide a 0 percent 
rating for a diagnostic code, a 0 percent rating shall be 
assigned when the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31 (2010).

The Board acknowledges that, during the pendency of this appeal, 
the criteria for rating skin disabilities were revised, effective 
October 23, 2008.  However, those amendments only apply to 
applications for benefits received on or after October 23, 2008.  
73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While an appellant can 
request a review under the new criteria, the Veteran in this case 
has not specifically requested such a review.  Additionally, the 
Board notes that the version of Diagnostic Code 7806 that existed 
prior to October 23, 2008 remains in effect, as no revisions were 
made to that diagnostic code.  Consequently, the Board finds that 
the specific revisions to the skin regulations that took effect 
October 23, 2008, are applicable here.  73 Fed. Reg. 54708 (Sept. 
23, 2008).

The pertinent evidence of record shows that the Veteran underwent 
a February 2005 VA examination where he was diagnosed with 
bilateral onychomycosis and tinea pedis.  The VA examiner opined 
that the Veteran's skin problems had begun in service, but added 
that his symptoms had been later aggravated by his post-service 
occupational duties as a facilities manager, which required 
considerable standing and physical exertion.  

Based upon the results of the February 2005 examination and 
additional VA medical records showing treatment for "extensive" 
onychomycosis, an April 2005 rating decision granted service 
connection and assigned a 10 percent rating for a bilateral foot 
disability pursuant to Diagnostic Codes 7806-7813.  38 C.F.R. 
§ 4.118 (2010).

The Veteran filed a claim for an increased rating in October 
2006.  At an October 2006 VA examination, he recounted his 
history of chronic tinea pedis and related skin problems 
affecting his feet.  The Veteran also indicated that he was now 
unemployed and, thus, no longer engaged in the physically 
demanding occupational duties that had previously aggravated his 
bilateral foot disability.  Based on the results of a 
contemporaneous clinical evaluation, the October 2006 VA examiner 
determined that the Veteran had tinea pedis with onychomycosis 
that covered no more than 2 percent of his entire body and 0 
percent of all exposed areas.  The VA examiner did not indicate 
that his assessment encompassed a review of the Veteran's prior 
VA examination, VA treatment records, or other pertinent evidence 
in his claims folder.

Upon reviewing the results of the October 2006 VA examination, 
the RO determined that the Veteran's service-connected bilateral 
foot disability had improved and issued a January 2007 rating 
decision proposing to reduce his rating from 10 percent to 
noncompensably disabling.  Although the Veteran was notified of 
that proposed decision and given 60 days to submit additional 
evidence in support of his claim, he declined to do so.  
Consequently, the RO's proposed reduction of his disability 
rating became effective in an April 2007 rating decision.

The record thereafter shows that the Veteran has sought ongoing 
treatment from private and VA medical providers for tinea pedis, 
onychomycosis, keratosis, interdigital maceration, toe fungus and 
scaling, thickened friable toenails, and related dermatological 
symptoms affecting the feet.  The Veteran's medical providers 
have prescribed topical and oral medication to treat his 
symptoms.  

The Veteran also has been afforded an additional VA examination, 
which has yielded clinical findings of tinea pedis, 
onychomycosis, and toe fungus.  The examiner who conducted that 
March 2010 VA examination indicated that, while the Veteran's 
fungal problem affects less than 5 percent of exposed areas, it 
now covers five percent of his entire body.  Additionally, the 
March 2010 VA examiner opined that the Veteran's overall skin 
problems affect five percent of all exposed areas and five 
percent of his entire body.  That VA examiner also observed that 
the Veteran's bilateral foot disability is productive of 
scarring.

At his September 2010 videoconference hearing, the Veteran 
testified that the results of his prior October 2006 VA 
examination understated the severity of his service-connected 
disability as that examination was conducted while he was 
unemployed and "able to rest his feet all day."  The Veteran 
further stated that he had resumed working in a physically 
demanding job, which contributed to an overall worsening of his 
bilateral foot symptoms.

After a careful review of the evidence of record, the Board finds 
that the prior reduction of the Veteran's 10 percent disability 
rating was not warranted.  The RO based the rating reduction on 
the results of a single October 2006 VA examination, which took 
place during a period in which the Veteran was unemployed and his 
foot disability symptoms had temporarily abated.  Additionally, 
the Board considers it significant that the October 2006 VA 
examiner did not review all the pertinent evidence in the 
Veteran's claims folder, which limits the probative value of that 
examiner's findings.  38 C.F.R. § 4.1 (2010) (to ensure a 
thorough examination and evaluation, the Veteran's current 
bilateral knee problems must be viewed in relation to their 
history).  

Moreover, the Veteran has provided lay statements and testimony 
indicating that his foot disability has increased in severity 
since he resumed working and is once again required to be on his 
feet for much of the day.  The Veteran is competent to describe 
worsening foot pain and dermatological symptoms, which are 
capable of lay observation, and his statements in this regard are 
considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Board considers it significant that the 
Veteran's lay statements are corroborated by subsequent private 
and VA medical records and the results of his March 2010 VA 
examination.  That VA examination demonstrated that the Veteran's 
service-connected foot problems currently affect at least five 
percent of all exposed areas and five percent of his entire body 
and, thus, meet the level of severity required for a 10 percent 
rating .  

For the foregoing reasons, the Board finds that the October 2006 
VA examination was less than thorough and did not reflect an 
actual change in the Veteran's overall level of disability 
because it was conducted during a period he was not working.  
Moreover, the subsequent lay and clinical evidence establishes 
that the Veteran's bilateral foot disability has not undergone a 
permanent improvement in terms of his ability to function under 
the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413, (1993); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.13; 
38 C.F.R. § 3.344(c) (2010).  Accordingly, the Board concludes 
that the April 2007 rating decision reducing the Veteran's 
bilateral foot disability rating was not proper.  Thus, the Board 
finds that restoration of a 10 percent rating for the bilateral 
foot disability is warranted.  All reasonable doubt has been 
resolved in favor of the Veteran in making this determination.  
38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

The prior reduction of the rating for a bilateral foot disability 
not being proper, a 10 percent rating is restored for the period 
since July 1, 2007.


REMAND

The above decision restored the Veteran's 10 percent rating for 
his service-connected bilateral disability.  However, that award 
does not represent a total grant of benefits sought on appeal, 
the Veteran's claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board must now 
consider whether a rating in excess of 10 percent is warranted 
for the Veteran's bilateral foot disability. 

Since the RO's most recent adjudication of the Veteran's appeal 
in its December 2007 statement of the case, he has submitted 
additional VA and private medical treatment for his service 
connected disability.  The Veteran also been afforded an 
additional VA examination and testified at two Travel Board 
hearings in support of his claim.  There is no indication that 
the RO has reviewed the recent clinical and lay evidence 
pertaining to the Veteran's claim.  Nor has the Veteran submitted 
a waiver of RO consideration with respect to that new evidence.  
VA regulations prohibit the Board from considering additional 
pertinent evidence without first remanding the case to the agency 
of original jurisdiction for initial consideration or obtaining 
the Veteran's waiver.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While Board 
acknowledges that it has reviewed that new received evidence, it 
has done so solely for the purpose of granting restoration of a 
10 percent rating, a determination that is fully favorable to the 
Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, to 
ensure that VA has met its duty to assist and fully complied with 
all due process requirements, the Board finds that on remand the 
remaining issue of an increased rating for the Veteran's 
bilateral foot disability should be reviewed with consideration 
of all evidence received since the last RO adjudication.

A remand is also warranted for the purpose of affording the 
Veteran a new VA examination with respect to his increased rating 
claim.  VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993). 

The Board recognizes that the Veteran was recently afforded a 
March 2010 VA examination in which his foot disability was found 
to fall squarely within the criteria for a 10 percent rating 
under Diagnostic Code 7806.  However, the Veteran testified at 
his September 2010 hearing that his service-connected disability 
had subsequently worsened.  Specifically, he complained that the 
rashes affecting his lower extremities, which had previously been 
confined to his toes and the edges of his feet, had spread to his 
ankles.  Additionally, he reported that his service-connected 
disability was now productive of painful motion that interfered 
with his ability to work as a nurse, a profession in which he was 
required "walk around constantly for about nine hours a day on 
his feet."  The Veteran also indicated that his disability had 
warranted additional VA treatment since his March 2010 
examination.  

The Board observes that the Veteran is competent to testify as to 
skin-related symptoms that are capable of lay observation.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As it 
appears from the Veteran's statements that there may have been a 
significant change in his service-connected disability, the Board 
finds that a new VA examination is warranted address the current 
nature, extent, severity and manifestations of that disability.  
That new examination should include a review of the Veteran's 
claims folder.  38 C.F.R. § 4.1 (2009).  Additionally, in light 
of the Veteran's assertions of painful flare-ups during periods 
of prolonged standing and walking, that new examination should 
include specific findings regarding any functional limitations 
related to the Veteran's service-connected foot disability.

Moreover, the Board observes that, on the prior March 2010 VA 
examination, the Veteran's skin disability was found to result in 
scarring.  However, the March 2010 VA examiner did not specify 
the degree and severity of that scarring and, thus, it remains 
unclear whether a higher rating is warranted under the diagnostic 
codes governing scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2010).  Accordingly, the Board finds that, on remand, the 
Veteran should be afforded a VA examination with specific 
findings responsive to those diagnostic codes.  Thereafter, the 
Veteran's increased rating claim should be readjudicated with 
appropriate consideration of all applicable rating criteria. 

Finally, it appears VA medical records may be outstanding.  The 
Veteran testified at his September 2010 Travel Board hearing that 
he had received treatment for his bilateral foot disability at 
multiple VA medical facilities in Stratford, Connecticut; Albany, 
New York; Brooklyn, New York, St. Albans, New York; Manhattan, 
New York; and Detroit, Michigan.  He also indicated that he was 
currently seeking treatment for his service-connected disability, 
but declined to specify the particular VA medical facility 
responsible for that treatment.  The Board observes that the most 
recent VA medical records associated with the claims folder are 
dated in February 2010.  Because it appears that there may be 
subsequent VA medical records that contain information pertinent 
to the Veteran's increased rating claim, an effort to obtain 
those records should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Moreover, as it is unclear from the record which VA medical 
facility has most recently treated the Veteran, requests for 
records should be directed to all of the facilities where he 
heretofore received treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
all outstanding records from the VA medical 
facilities in Stratford, Connecticut; Albany, New 
York; Brooklyn, New York, St. Albans, New York; 
Manhattan, New York; and Detroit, Michigan, dated 
from October 2005 to the present.

2.  After the above development has been 
completed, schedule the Veteran for VA 
examination to determine the current severity 
of his service-connected bilateral foot 
disability.  The examiner should review the 
claims folder, and the examination report 
should reflect that review.  The examiner 
should provide a complete rationale for all 
conclusions reached and should discuss those 
findings in relation to the pertinent evidence 
of record, particularly the Veteran's October 
2006 and March 2010 VA examination reports, his 
VA medical records, and his written statements 
and Travel Board testimony.  Specifically, the 
VA examiner's opinion should address the 
following: 

a)  Identify all current pathology related to 
the Veteran's service-connected bilateral 
foot disability.  

b)  Specify the location and extent of the 
Veteran's service-connected disability in 
terms of a percentage of the body and a 
percentage of exposed areas, and the 
frequency that systemic therapy, such as 
corticosteroids or immunosuppressive drugs, 
have been required during the past 12-month 
period.  

c)  State whether the Veteran's service-
connected disability is manifested by 
exfoliation, exudation, or itching involving 
an exposed surface or extensive area; 
constant exudation or constant, extensive 
lesions, or marked disfigurement; systemic or 
nervous manifestations and ulceration, 
extensive exfoliation, or extensive crusting; 
or whether it is exceptionally repugnant.  

d)  Indicate whether the Veteran has 
experienced any flare-ups of his bilateral 
foot disability during the last year.  

e)  Note whether the Veteran's bilateral foot 
disability is productive of scarring and 
specify the size of any scar, whether it 
causes limitation of motion, is unstable or 
superficial, and whether it limits function.  
If limitation of function is shown, state 
what motions or functions are limited and to 
what extent.

f)  State how the Veteran's bilateral foot 
disability impacts his activities of daily 
living, including his ability to obtain and 
maintain employment.  38 C.F.R. § 4.10 
(2010).

3.  Then, readjudicate the claim for increased rating for a 
bilateral foot disability.  If any aspect of the decision 
remains adverse to the Veteran, issue a supplemental 
statement of the case that notifies him of the applicable 
rating criteria with respect to his bilateral foot 
disability, including Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7806, and 7813.  38 C.F.R. § 4.118.  Allow the 
appropriate time for response.  Then, return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other action must be handled 
in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



			
             HARVEY P. ROBERTS	MARJORIE A. AUER
	                Veterans Law Judge                                     
Veterans Law Judge
           Board of Veterans' Appeals                         
Board of Veterans' Appeals



__________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


